         Case 1:20-cv-10915-KPF Document 13 Filed 01/15/21 Page 1 of 3


                                                                    Chrysler East Building
                                                                    666 Third Avenue, 20th floor
                                                                    New York, NY 10017-4132
                                                                    Main (212) 451-2900
                                                                    Fax (212) 451-2999




                                                             MEMO ENDORSED
January 15, 2021

Via ECF
Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       RE:    Diego Beekman Mut. Housing Ass’n Housing Dev. Fund Corp. v. Liberty Mut.
              Ins. Co., et al., No. 1:20-cv-10915


Dear Judge Failla:

       This firm represents Defendants Liberty Mutual Insurance Company and American
Economy Insurance Company (“Defendants”) in the above-referenced insurance coverage
dispute. In accordance with Your Honor’s Individual Rules, we submit this joint request for
an extension of time for: (1) Plaintiff to file a complaint; and (2) Defendants to answer or
otherwise respond to Plaintiff’s complaint.

        As the Court is aware, on December 1, 2020, Plaintiff commenced this action in the
Supreme Court of the State of New York, Bronx County, by filing a summons with notice.
Plaintiff did not serve the summons with notice, but Defendants received a copy of the
summons with notice from a non-party on December 2, 2020. On December 24, 2020,
Defendants timely filed a notice of removal of this action on the basis of diversity citizenship,
as the action is between citizens of different states and the amount in controversy exceeds
$75,000, exclusive of interest and costs. Defendants’ deadline to answer or otherwise respond
to the operative pleading, which presumably would be Plaintiff’s summons with notice, was
extended until January 15, 2021, by order dated December 30, 2020 (ECF No. 10).

         The parties have reached an agreement to normalize the pleadings in this matter
(e.g., the filing of a complaint to which an answer or pre-answer motion might be made), and
respectfully request that the Court extend the deadlines to file pleadings, as follows:
              Case 1:20-cv-10915-KPF Document 13 Filed 01/15/21 Page 2 of 3




Hon. Katherine Polk Failla
January 15, 2021
Page 2 of 2



                    February 10, 2021: Deadline for Plaintiff to file its complaint;1
                    March 3, 2021: Deadline for Defendants to answer or otherwise respond to the
                     complaint.

The parties agree that Defendant is not required to answer or otherwise respond to Plaintiff’s
summons with notice, as Plaintiff intends to file a complaint.

         This request is made on consent. The only prior request is the aforementioned request
dated December 30, 2020 (ECF No. 9). If granted, this extension will not impact any other
deadlines in this case, although the parties agree to adjourn the initial conference scheduled
for February 2, 2021, if the Court would prefer to conduct the conference after the complaint
is filed.

      Thank you for your consideration. Please do not hesitate to contact us, if the Court
would like any additional information.

Sincerely,

/s/ Gerald P. Dwyer, Jr.

Gerald P. Dwyer, Jr.
Cara C. Vecchione
ROBINSON & COLE LLP
Attorneys for Defendants Liberty Mutual Insurance Company
and American Economy Insurance Company

cc: Counsel of record (via ECF)




1
    Plaintiff’s counsel requires additional time to obtain certain information from his client to include in the complaint.
         Case 1:20-cv-10915-KPF Document 13 Filed 01/15/21 Page 3 of 3




Application GRANTED. The initial pretrial conference scheduled for
February 2, 2021, is hereby ADJOURNED to March 9, 2021, at 2:30 p.m.
At the scheduled date and time, the parties are to call (888) 363-4749
and enter access code 5123533. The parties' joint pre-conference
letter and proposed case management plan (see Dkt. #11), shall be due
on or by March 4, 2021.

Dated:    January 15, 2021                SO ORDERED.
          New York, New York




                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
